Citation Nr: 9932757	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  93-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.

2.  Entitlement to service connection for organic brain 
syndrome.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  This case was remanded to the RO for 
further development in August 1995 and has since been 
returned to the Board.

The Board observes that, in the August 1995 remand, the Board 
discussed the veteran's organic brain syndrome as a component 
of the issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  However, in 
view of the evidence currently of record and the differing 
dispositions noted below, the Board finds that discussing 
entitlement to service connection for organic brain syndrome 
as a separate issue would be more appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran does not have a diagnosis of PTSD that is 
based upon a verifiable stressor or combat experience, and 
the medical evidence of record does not otherwise suggest a 
psychiatric disorder that is related to service.

3.  The veteran's current organic brain syndrome is causally 
related to an in-service head injury.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred 
as a result of service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  Organic brain syndrome was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
service connection are well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented claims which are not inherently implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claims.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the VA's duty to assist with the 
development of facts pertinent to his claims, as mandated by 
38 U.S.C.A. § 5107(a).

I.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD

In general, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, the veteran was not treated for any psychiatric 
problems during service. He has been treated for anxiety 
problems since September 1975 and for PTSD since November 
1991.  While the VA psychiatrist who examined the veteran in 
October 1992 diagnosed a dysthymic disorder with recurrent 
major depressive episodes, rather than PTSD, the diagnosis of 
PTSD was confirmed in the report of a January 1998 VA 
examination.  The VA psychiatrist who conducted this 
examination (and reviewed the veteran's claims file) noted 
that the veteran's symptoms of anxiety and depression were 
actually "aspects of his PTSD."  In short, the Board does 
not question the finding that the veteran currently suffers 
from PTSD.

Nonetheless, the veteran's diagnosis of PTSD must be based on 
a verifiable in-service stressor for service connection to be 
warranted, as noted above.  Medical nexus evidence is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during service or 
experienced a verifiable in-service stressor.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered the veteran's 
military commendations.  In this regard, the Board observes 
that the veteran was awarded the Vietnam Service Medal, with 
two bronze service stars; the Republic of Vietnam Campaign 
Medal; the National Defense Service Medal; and a marksman 
(rifle) commendation.  The Board also notes that the 
veteran's military occupational specialty was as a supply 
handler, and he served with the 119th Transportation Company 
during his tour of duty in Vietnam from December 1965 to 
March 1967.  However, there is no indication that the veteran 
received such combat-related citations as the Purple Heart 
and the Combat Infantryman Badge or that he was treated for 
any combat-related injuries during service.

As such, the Board has considered the veteran's reported in-
service stressors.  In a statement received in January 1992, 
he reported picking up body parts and putting them into bags 
in Cam Ranh Bay in October 1966, the death of a soldier who 
fell underneath a ship in Da Nang in 1967, and the murdering 
of soldiers by Vietnamese children on multiple occasions.  In 
a statement received by the RO in September 1993, the veteran 
reported that he saw a Vietnamese boy kill a soldier in Cam 
Ranh Bay in August 1966 and that he saw a helicopter crash, 
with four fatalities, in Da Nang sometime between September 
and December of 1966.  He also stated that the name of the 
soldier who fell from a ship was "David."

In April 1997, the RO received "Morning Reports" from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, but these reports revealed no details pertinent to 
the veteran's claimed stressors.  Subsequently, in July 1997, 
following receipt of stressor information by the RO, the 
United States Army and Joint Services Environment Support 
Group (ESG) (now named the United States Armed Services 
Center for Research of Unit Records (Unit Records Center)) 
sent records of the veteran's military unit to the RO.  These 
records indicate that the 394th Transportation Battalion, 
which encompassed the 119th Transportation Company, 
participated in combat support for 92 days during the 
veteran's period of service.  However, these records do not 
confirm that the veteran, in fact, engaged in combat with the 
enemy, and the ESG was unable to provide further verification 
of the veteran's claimed stressors.

Upon a review of the claims file, the Board finds that the 
evidence of record shows that the veteran's diagnosis of PTSD 
encompasses such psychiatric symptoms as anxiety and 
depression, but this diagnosis has not been shown to be based 
on a verifiable stressor or combat experience.  As such, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disorder, to include PTSD.  As the preponderance 
of the evidence is against the veteran's claim, the doctrine 
of reasonable doubt, set forth in 38 U.S.C.A. § 5107(b) (West 
1991), is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Entitlement to service connection for organic brain 
syndrome

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In this case, the veteran's service medical records confirm 
that he sustained a head injury in June 1967, and service 
connection is currently in effect for a residual scalp 
laceration.  The veteran's July 1967 separation examination 
report is negative for further residual symptomatology, but 
he has been treated for blackouts and frontal headaches since 
March 1970 and has been diagnosed with, alternatively, a 
possible seizure disorder and organic brain syndrome.  Two VA 
examinations in 1998, following the Board's August 1995 
remand, addressed the etiology of this disability.  The VA 
psychiatrist who examined the veteran in January 1998 
reviewed the veteran's claims file and opined that "it seems 
likely that the patient did suffer some decrease in his 
cognitive functioning due to the head injury and, thus, the 
diagnosis of dementia secondary to his head trauma appears to 
be justified."  Also, the clinical psychologist who examined 
the veteran in December 1998 rendered a diagnosis of 
cognitive impairment secondary to various contributing 
factors (traumatic brain injury versus alcohol abuse versus 
sequelae of a myocardial infarction).  

Upon a review of these examination findings and the veteran's 
medical history, the Board concludes that the evidence of 
record supports the finding that his current organic brain 
syndrome is causally related to his in-service head injury.  
Significantly, there is no medical evidence of record 
directly contradicting the findings from the January 1998 VA 
psychiatric examination report.  Accordingly, service 
connection for organic brain syndrome is warranted.  See 38 
C.F.R. § 3.303(d) (1999).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.

Entitlement to service connection for organic brain syndrome 
is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

